Title: Council of War, 25 July 1778
From: Council of War
To: 


          
            [White Plains, 25 July 1778]
          
          At a Board of General Officers, assembled at Head-Quarters at Reuben Wright’s, in the
            Neighbourhood of White Plains, on saturday the 25 day of July 1778.
          
           
          
          
          
          
            Present
            
              
              His Excellency, the Commander in Chief.
            
            
              Major Genls
              Putnam
              Brigadrs
              Nixon
            
            
              
              Gates
              
              Parsons
            
            
              
              Greene
              
              James Clinton
            
            
              
              Lord Stirling
              
              Smallwood
            
            
              
              Kalb
              
              Knox
            
            
              
              McDougal
              
              Poor
            
            
              
              Steuben
              
              Glover
            
            
              
              
              
              Patterson
            
            
              
              
              
              Wayne
            
            
              
              
              
              Woodford
            
            
              
              
              
              Muhlenburg
            
            
              
              
              
              Scott
            
            
              
              
              
              Huntington
            
            
              
              
              
              Portail
            
            
              
              
              
              Lewis Morris
            
          
          The Commander in Chief stated to the Board, that the Two Armies, which had heretofore
            acted in different Quarters, had formed a junction. That the whole was composed of
            Troops from the several States from New Hampshire to North Carolina inclusive. That the
            Army was about to take a Camp, which might possibly be of some permancy. That for it’s
            regularity and more effectual operation; as well as to prevent every possible ground of
            jealousy, and to preserve harmony through all it’s parts, it was necessary to adopt some
            mode of arrangement and a certain disposition.
          Having stated these several matters to the Board, the Commander in chief requested them
            to take them into consideration, and propounded the following Questions for their
            advice.
          
            
              1st
              Will it be best for the Troops of each State to encam⟨p⟩ together?
            
            
              Ansr
              It will be best that they should encamp together.
            
            
              2d—
              What will be the best mode of arranging and disposing of the Troops throughout
                the line, upon the present or a future occasion?
            
            
              Answr
              It will be best, that they should be arranged Geographically as far as
                circumstances will permit for the present Campaign, agreable to the position of
                their respective States and their relative front to the Ocean and that they do
                parade accordingly; and that this disposition and arrangement shall not fix or give
                any post of Honor between them.
            
          
          The Board having given their advice upon the foregoing points, the Commander in Chief
            proceeded to state,
          
          That the proposed Camp at White plains was about 15 miles from York Island. That the
            Enemy from the information he had received, were in possession of Fort Independance
            &c. on the Heights this side King’s bridge—and
            also of Fort Washington and the strong grounds at the North entrance of York Island. That from the advices he had been able to obtain, they
            had Two Camps on Long and Staten Islands; but as to the precise number of men in each or
            either he was uninformed. That he could not ascertain the Enemy’s present force on York
            Island and the Heights this side King’s bridge—nor what their whole strength would be,
            if the Troops were drawn from Long and Staten Islands; However, that he should suppose
            it would amount to about 14,000—rank and file, fit for duty; and that from his latest
            and best accounts, they had Several ships of War between New York and Sandy Hook.
          That by the last return we had 16782 rank and file fit for duty. That out of this
            number, a detachment of about 2000 had marched to the Eastward. That another detachment
            of about 400 had moved towards the Western frontiers of this State. That Maxwells
            Brigade consisting of 1100 were at Elizabeth Town in Jersey. That Vanschaicks Regiment
            of about 400 was in the Neighourhood of Hackensack. That about 900 fit for duty were at
            the posts in the Highlands and at Kings ferry, besides the New levies which are ordered
            down. That the remainder of the Army amounting to between 11 & 12,000 were at
            the White plains and in their vicinity. That the French
            Squadron, under Admiral, Count D’Estaing had left Sandy Hook and put to Sea.
          The Several matters above, being before the Board, the Commander in Chief requested,
            that after their consideration of the same, they would deliver their Opinions, upon the
            following Questions.
          1st Whether we can make an attack upon the Enemy’s posts, either on the
            Heights on this side King’s bridge, or on those on York Island, with a probability of
            success?
          Answer We cannot make an Attack with any probability of success.
          2d If an Attack cannot be made, in the opinion of the Board, with a
            probability of success, should the Army advance and take post nearer the Enemy, or
            continue on the Grounds it now occupies, at or about the White plains?
          Answer The Army should not advance.
          
            
              Israel Putnam
              Jno. Nixon
              J. Huntington B. Genl
            
            
              Horatio Gates
              Saml H. Parsons
              duportail
            
            
              Nathanael Greene
              James Clinton
              
            
            
              Stirling
              W. Smallwood
              
            
            
              The B[ar]on de Kalb
              H. Knox
              
            
            
              Alexr McDougall
              Enoch Poor
              
            
            
              Steuben
              Jno. Paterson
              
            
            
              
              Anty Wayne
              
            
            
              
              Wm Woodford
              
            
            
              
              P. Muhlenberg
              
            
            
              
              Chs Scott
              
            
          
         